    Case: 1:19-cv-01306 Document #: 153 Filed: 08/07/20 Page 1 of 1 PageID #:3318




                               UNITED STATES DISTRICT COURT
                                   Northern District of Illinois
                                   219 South Dearborn Street
                                     Chicago, Illinois 60604

Thomas G. Bruton                                                                     312-435-5670
Clerk




Date 8/7/2020


Dorothy Brown, Clerk
Circuit Court of Cook County
Richard J. Daley Center
50 W. Washington Street
Chicago, IL 60602

Re: Figueroa et al v. Kronos Incorporated
USDC Case Number: 19-CV-1306
Circuit Court Case Number: 2109CH00744


Dear Clerk:


A certified copy of an order entered on 7/24/2020 by the Honorable Gary Feinerman, remanding
the above-entitled case back to the Circuit Court of Cook County, Illinois is herewith transmitted
to you for your files.


                                             Sincerely yours,
                                             Thomas G. Bruton, Clerk

                                             By: /s/ S. Bodnarchuk
                                                Deputy Clerk




Enclosure(s)




Rev. 10/05/2016
